          Case 7:19-cv-08262-VB Document 25 Filed 01/30/20 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------x   Case 7:19-cv-08262-VB
YISROEL BRUCK, individually and on behalf of
a class
Plaintiff,

Vs.

ABSOLUTE RESOLUTIONS INVESTMENTS, LLC and
FORSTER & GARBUS, LLP
Defendants.
----------------------------------------------------------------x




      PLAINTIFF YISROEL BRUCK’S RESPONSE IN OPPOSITION TO
          DEFENDANTS’ MOTION TO COMPEL ARBITRATION
           Case 7:19-cv-08262-VB Document 25 Filed 01/30/20 Page 2 of 11



   I.          INTRODUCTION
        Defendants Absolute Resolutions Investments, LLC (“ARI”) and Forster & Garbus, LLC’s

(“F&G”) (collectively “Defendants”) motion to compel arbitration should be denied because they

fail to support their motion with admissible evidence. ARI does not provide sufficient evidence

that it has the right to compel arbitration against Plaintiff and does not even claim to have in its

possession the contract it seeks to enforce.

        The only agreement to arbitrate which has been produced is that supposedly between First

Bankcard (“FB”) and Plaintiff. See Doc 22-2 Affidavit of Scott Mayo employee of First National

Bank of Omaha (“FNBO”) (“Attached as Exhibit A is a true and correct copy of the Cardmember

Agreement”). Surprisingly, in the collection action filed in the Supreme Court of Rockland

County, a different employee of FNBO, Willie Weddle, swore that “the original agreement and

documents evidencing the creation of [defendant’s] Account is lost or destroyed.” See Exhibit A

        Even leaving aside that according to one FNBO affiant the agreement was lost or destroyed,

FNBO does not specifically claim in its affidavit that it transferred its right to arbitrate to ARI.

FNBO merely transferred the ability to receive payment from Plaintiff i.e., the receivable. One

would think that if FNBO had transferred its right to arbitrate, it would have said so being that the

affidavit was created for this litigation. Moreover, in its affidavit ARI does not claim to have any

rights to enforce a contractual right to arbitrate it only claims to have a right to collect on the

account.

        In any event, the documents Defendants produces are incomplete and inadmissible hearsay

because Defendants have failed to provide sufficient foundation testimony to overcome the

evidentiary bar. For Example, the “Bill of Sale” (Doc. 22-9) references a “Forward Flow Debt Sale

Agreement” dated March 28, 2018. Yet no such agreement is produced. Nor does FNBO even

claim in the Bill of Sale to own the account. Rather, it states that the transfer is only to the extent

                                                  s
          Case 7:19-cv-08262-VB Document 25 Filed 01/30/20 Page 3 of 11



of its ownership. Further that document states that only the Receivables are being transferred; not

the contractual right to arbitrate. The document also says the transfer is being made with no

representations or warranties except those expressly made in the Forward Flow Debt Sale

Agreement. Without seeing the Forward Flow Debt Sale Agreement it is impossible to know

whether FNBO claimed to own this account and what representations or warranties it made related

to the sale including any references to whether the contractual right to arbitrate was transferred.

        In addition, even if the arbitration agreement applies, it requires each party to bear its own

attorney fees and costs, regardless of which party prevails. See Doc. 22-3, page 9 of 11 (“Each

party will bear the expense of the fees and costs of that party’s own attorneys, experts, witnesses,

documents and other expenses, regardless of which party prevails.”) Such a provision

fundamentally conflicts with the congressional intent underlying the FDCPA which requires that

a prevailing plaintiff be awarded his attorney’s fees. Such an arbitration provision is unenforceable.

Nesbitt v. FCNH, Inc., 811 F.3d 371 (10th Cir. 2016); DeGaetano v. Smith Barney, Inc., 983 F.

Supp. 459, 468-469 (S.D.N.Y. 1997) (“the Court finds the governing law in this case to be as

follows: contractual clauses purporting to mandate arbitration of statutory claims as a condition of

employment are enforceable only to the extent that the arbitration preserves the substantive

protections and remedies afforded by the statute.”) Although the arbitration agreement has a

severance clause, the Court should not sever the unenforceable terms in this contract and instead

the entire arbitration clause should fail. For if not, it will create an incentive for drafters to include

as many unfair terms as possible, without fear that including these terms will prevent enforcement

of the agreement as a whole. Harlan M. Blake, Employee Agreements Not to Compete, 73 Harv.

L. Rev. 625, 683 (1960) (“If severance is generally applied, employers can fashion truly ominous

covenants with confidence that they will be pared down and enforced when the facts of a particular



                                                    2
            Case 7:19-cv-08262-VB Document 25 Filed 01/30/20 Page 4 of 11



case are not unreasonable. This smacks of having one’s employee’s cake, and eating it too.”) The

notes to the Restatement (Second) of Contracts provide, “a court will not aid a party who has taken

advantage of his dominant bargaining power to extract from the other party a promise that is clearly

so broad as to offend public policy by redrafting the agreement so as to make a part of the promise

enforceable.”

          For these reasons, as explained in more detail below, the Court should deny Defendants’

motion to compel arbitration.

   II.       STATEMENT OF FACTS

          Procedural Background
          Plaintiff on behalf of himself and a proposed class of similarly situated individuals, sued

Defendants for filing a collection complaint against him without meaningfully reviewing the

complaint and for stating that Plaintiff’s original creditor was FNBO. But Plaintiff had an account

with FB not FNBO. Declaration of Yisroel Bruck (“Bruck Decl.”) ¶¶10.

   III.      ARGUMENT

   a- The Contractual Arbitration Clause Defendants seek to introduce is inadmissible for
      multiple reasons including that it is hearsay.

          Federal Rules of Evidence Rule 803 provides
          The following are not excluded by the rule against hearsay, regardless of whether the
          declarant is available as a witness:
           (6) Records of a Regularly Conducted Activity. A record of an act, event, condition,
          opinion, or diagnosis if:
          (A) the record was made at or near the time by--or from information transmitted by--
          someone with knowledge;
          (B) the record was kept in the course of a regularly conducted activity of a business,
          organization, occupation, or calling, whether or not for profit;
          (C) making the record was a regular practice of that activity;
          (D) all these conditions are shown by the testimony of the custodian or another qualified
          witness, or by a certification that complies with Rule 902(11) or (12) or with a statute
          permitting certification; and
          (E) the opponent does not show that the source of information or the method or
          circumstances of preparation indicate a lack of trustworthiness.


                                                   3
          Case 7:19-cv-08262-VB Document 25 Filed 01/30/20 Page 5 of 11




       The business record exception rests on the trustworthiness and reliability of such records.

Saks Int’l, Inc. v. M/V “Export Champion”, 817 F.2d 1011, 1013 (2d Cir. 1987) (“principal

precondition to admission of documents as business records ... is that the records have sufficient

indicia of trustworthiness to be considered reliable”) Defendants through an affidavit seek to

introduce the supposed contractual arbitration agreement clause that Plaintiff supposedly entered

into with FNBO. Mayo Affidavit (“May Aff” (Doc. 22-2) ¶¶7-8. But the affidavit along with the

contract was created for this litigation and lacks trustworthiness (“AFFIDAVIT OF SCOT MAYO

IN SUPPORT OF MOTION TO COMPEL ARBITARTION” dated January 15, 2020. FNBO

likely provided the affidavit to ARI to preserve its business relationship not to provide the truth.

A strong likelihood of improper motivation on the part of a witness can outweigh all other

trustworthiness factors. Anderson v. City of New York, 657 F. Supp. 1571, 1579 (S.D.N.Y.1987).

The FNBO affidavit was contradicted by a previous FNBO affidavit not created for litigation

which said that the entire contract was “lost or destroyed.” The affidavit saying that the contract is

“lost or destroyed” is more credible. The Mayo affidavit lacks trustworthiness. Phillips v. City of

New York, 871 F. Supp. 2d 200, 82 Fed. R. Serv. 3d 1352 (E.D. N.Y. 2012) (letter sent by City

department about City's reasons for the revocation of arrestee's contractor licenses was not

admissible under the business records exception in arrestee's § 1983 action for false arrest and

malicious prosecution as the letter was created in anticipation of litigation); Abascal v.

Fleckenstein, 820 F.3d 561, 566 (2d Cir. 2016) (“We find that the defendants have carried their

burden of showing that the information and circumstances surrounding the Report's creation

indicate a lack of trustworthiness.”)




                                                  4
          Case 7:19-cv-08262-VB Document 25 Filed 01/30/20 Page 6 of 11



   b- Defendants’ Motion to Compel Arbitration Should Be Denied Because Defendants
      Fail To Show That They Are Able to Enforce A Contractual Right to Arbitrate.
       Leaving aside that there is no contractual right to arbitrate because the contract was lost or

destroyed, the Supreme Court has repeatedly emphasized that “arbitration is a matter of contract

and arbitrators derive their authority to resolve disputes only because the parties have agreed in

advance to submit such grievances to arbitration.” Granite Rock Co. v. Int’l Bhd. Of Teamsters,

561 U.S. 287, 296 (2010). Although Defendant is correct that the Court has recognized “a liberal

federal policy favoring arbitration agreements,” Moses H. Cone Mem’l Hospital v. Mercury

Constr. Corp., 460 U.S. 1, 24-25 (1983), there is an exception to this policy for questions of

arbitrability. In other words, whether a particular dispute is subject to arbitration in the first place

is “for judicial determination [u]nless the parties clearly and unmistakably provide otherwise.” AT

& T Techn, Inc. v. Commmuns. Workers of Am., 475 U.S. 643, 649 (1986). As the party seeking

to compel arbitration, Defendants bear “the burden to establish that a binding agreement was made

and to prove the terms” of that agreement. Dreyfuss v. eTelecare Global Solutions-U.S. Inc., 349

Fed. App’x 551, 555 (2d Cir. 2009) citing Allied Sheet Metal Works, Inc. v. Kerby Saunders, Inc.,

206 A.D.2d 166, 619 N.Y.S.2d 260, 263 (1st Dept. 1994) (“The party seeking to enforce a contract

bears the burden to establish that a binding agreement was made and to prove the terms of the

contract.”)




                    i. No Arbitration Agreement Exists Between Plaintiff and Defendants
       Through its motion, Defendants seek to enforce a supposed arbitration agreement that it

asserts was bought by ARI. Defendants do not dispute that they are not a signatory party to the


                                                   5
          Case 7:19-cv-08262-VB Document 25 Filed 01/30/20 Page 7 of 11



original arbitration agreement. Defendants thus do not, and cannot, deny that no arbitration

agreement exists to which both Plaintiff and Defendants are signatories.

                    ii. Defendants Arguments Rely on a Nonexistent Arbitration Agreement
                        with First Bankcard
        Defendants seem to be arguing that they may enforce the contract with the arbitration

clause that Plaintiff entered into with FB. Yet, Defendants have produced no “Account

Agreement.” In seeking to side-step the fact that they failed to produce the agreement that it

contends controls, Defendants rely on the Declarations of Mark Naiman and Scot Mayo and the

exhibits attached thereto. One would think that if ARI had the agreement that it contends entitles

it to compel arbitration it would have produced it. It did not produce it. Rather, Defendants rely on

FNBO’s affiant Scot Mayo which claims “Attached as Exhibit A is a true and correct copy of the

Cardmember Agreement.” But that statement is contradicted by another employee of FNBO

named Willie Weddle who states “Affiant states that the original agreement and document

evidencing the creation of this Account is lost or destroyed.” See Exhibit A One couldn’t be

blamed for assuming that the agreement was created for this litigation but was lost or destroyed

before this litigation.

        There are no documents showing that Plaintiff opened an account with FNBO. The

documents show that Plaintiff opened an account with FB. See Agreement (Doc. 22-3, Pg 2)

(“This Cardmember Agreement together with the accompanying Rates and Terms Schedule

(“Schedule”) govern your account with First Bankcard (a division of First National Bank of

Omaha)”). The provided statements and the agreement only reflect that Defendant had an

account with FB not with FNBO. To establish that a debt buyer such as ARI has a right to

compel arbitration contractually of a consumer’s dispute, it must submit evidence in admissible

form establishing that [the original creditor] had assigned its right to arbitrate to the debt buyer.


                                                  6
          Case 7:19-cv-08262-VB Document 25 Filed 01/30/20 Page 8 of 11



See, e.g., Unifund CCR Partners v Youngman, 89 AD3d 1377, 1377 [4th Dep’t 2011]; Palisades

Collection, LLC v Kedik, 67 AD3d 1330 [4th Dep’t 2009].

       There is no evidence that the account was transferred from FB to FNBO. The Court

should respect organizational forms, and it has not been shown that debt resulting from the FB

account was transferred to FNBO. Rather, through admissible evidence it must be shown that the

debt was transferred from FB to FNBO. To prove its contractual right to arbitrate this junk debt

buyer (ARI) must prove that it has been assigned an account through tender of proper

documentation specifically relating to the particular account at issue. Citibank v. Martin, 11

Misc. 3d 219, 226 (N.Y. Civ. Ct. 2005). A mere conclusory assertion of a fact, with no

evidentiary basis, is insufficient. Grullon v. City of New York, 297 A.D.2d 261, 263 [1st Dept

2002]. When the affiant relies on documents, the documents relied on must be annexed. Vermette

v. Kenworth Truck Co., Div. of Paccar, Inc., 68 N.Y.2d 714, 717 [1986] (affidavit “which

merely alleges in conclusory form that such proof exists but fails to tender it in opposition to the

motion or to offer an excuse for such failure, was patently insufficient for that purpose.”)

       Defendant disputes that the account was transferred from FB to FNBO to ARI and that

the right to compel arbitration was transferred. Courts have required documentation proving that

corporations have transferred rights to other companies even if they are part of the same family

including the need to effectuate transfer rights. For example, when Citibank South Dakota

merged and became Citibank in July 2011, with Citibank South Dakota ceasing to exist,

evidence of a transfer of the account was necessary. See Cach of Colo., L.L.C. v. Lazarovwsky,

46 Misc.3d 1201(A), 2014 WL 7177430 (N.Y. Civ. Ct. Dec. 8, 2014); LVNV Funding, L.L.C. v.

Guest, 953 N.Y.S.2d 550, 2012 WL 1957715 (N.Y. City Ct. May 29, 2012) (certificate of merger

between prior creditors insufficient to show transfer of debt from one entity to the other). No



                                                 7
          Case 7:19-cv-08262-VB Document 25 Filed 01/30/20 Page 9 of 11



proper documents evidencing a chain of title from FB to ARI have been shown. The chain of title

is incomplete because there is not a shred of evidence that the account was transferred from FB

to FNBO. See Centurion Capital Corp. v. Guarino, 951 N.Y.S.2d 85, 2012 WL 1543286 (N.Y.

Civ. Ct. Apr. 30, 2012).

                ii      Even if the documents produced were acceptable, they are incomplete

        and don’t show a right to compel arbitration was transferred

                The documents ARI produces are incomplete. The “Bill of Sale” (Doc. 22-9)

references a “Forward Flow Debt Sale Agreement” dated March 28, 2018. Yet no such

agreement is produced. FNBO does not even claim in the Bill of Sale to own the account. Rather,

it states that the transfer is only to the extent of its ownership. Further that document states that

only the Receivables are being transferred; not the contractual right to arbitrate. The document

also says the transfer is being made with no representations or warranties except those expressly

made in the Forward Flow Debt Sale Agreement. Without seeing the Forward Flow Debt Sale

Agreement it is impossible to know whether FNBO claimed to own this account and what

representations or warranties it made related to the sale including any references to the

contractual right to arbitrate.

        In a case similar to ours, in Garcia v. Midland Funding, LLC, Civil No. 15-6119-

(RBK/KMW), 2017 WL 1807563 (D.N.J. May 5, 2017) the plaintiff brought a class action

against Midland Funding for alleged violations of the FDCPA. In its motion to compel

arbitration, Midland Funding attached an affidavit from a representative of Synchrony Bank

swearing plaintiff's original account agreement contained an arbitration provision. Id. at *2.

Midland Funding argued a “Forward Flow Receivables Purchase Agreement” fully conveyed

Synchrony Bank's ownership of plaintiff's credit account to it, acquiring all rights to plaintiff's



                                                   8
          Case 7:19-cv-08262-VB Document 25 Filed 01/30/20 Page 10 of 11



account including the right to arbitration. Id. at *3 In response, plaintiff argued the Forward Flow

Receivables Purchase Agreement conveyed only the accounts receivables, not the entire credit

card accounts or the accounts agreement, and Synchrony Bank did not transfer all its rights

associated with the account. Id.

        The district court that found the agreement between Synchrony Bank and Midland

Funding in Garcia “did not clearly convey the right to demand individual arbitration.” Id. The

district court focused on the language of the agreement providing separate definitions for

“account” and “receivable” and found Midland Funding acquired the right to collect receivables

but the agreement, on its face, did not convey the broad right to compel arbitration for “any

dispute or claim” relating to plaintiff's account and denied Midland Funding's motion to compel

arbitration. Id. See also Lester v. Portfolio Recovery Associates, LLC, 96 U.C.C. Rep. Serv. 2d

226 (N.D. Ala. 2018), (“At the end of the day, Koehler’s declaration does not define “account,”

nor does it state that the intent of the parties was to convey to PRA all of Synchrony’s rights and

privileges under the credit agreement. The declaration also contradicts the Bill of Sale attached

thereto, which purports to convey only “receivables.” PRA has cited no evidence that the right to

arbitrate was transferred, or that it was Synchrony’s intent to transfer to PRA the right to

arbitrate.”)

        ARI here attempts to invoke an arbitration agreement without having the right to do so as

it has failed to provide the relevant Purchase and Sale Agreement between it and FNBO. Without

this document the current acquisition rights are unclear and none of the documents including the

Bill of Sale or any of the affidavits attached to ARI's, on their face, convey the right to compel

arbitration.




                                                 9
          Case 7:19-cv-08262-VB Document 25 Filed 01/30/20 Page 11 of 11




                              CONCLUSION

         Defendants have failed to meet their burden to show Plaintiff agreed to arbitrate his

FDCPA claims against Defendants. Defendants Motion to Compel Arbitration pursuant to an

agreement between FB and Plaintiff should be denied.




Dated:



                                                   Respectfully submitted,

                                                   /s/ Shimshon Wexler
                                                   Shimshon Wexler
                                                   The Law Offices of Shimshon Wexler, PC
                                                   216 West 104th St., #129
                                                   New York, New York 10025
                                                   Tel: (212)760-2400
                                                   Fax: (917)512-6132
                                                   swexleresq@gmail.com




                                              10
